AT April Term, the plaintiff declared against the defendant, that his father did obtain patent for a tract of land containing 1,200 acres, lying on the Eastern Shore in Talbot County, and did convey 300 acres of the said land to the plaintiff; that the defendant hath gone and seated on the said land, and cut down much timber, &c. The defendant pleaded not guilty. Interrogatories were exhibited to the plaintiff and witnesses. Before all the interrogatories were answered, the Court making inspect tion into the premises, which proved something difficult for the Court to understand the allegations of either party ; whereupon it was ordered, that by the view of a Jury of twelve men of the neighbourhood, and a surveyor, they do return under their hands to the next Provincial Court, a survey of Anthony Purs’ and James Ringgold’s lands, now in dispute, according to the bounds of each patent, and also a plot of each survey. The said land to be laid out by a chain. The case was agreed.